Citation Nr: 1210039	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for bilateral hearing loss, prior to November 18, 2011.

2.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss, from November 18, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1961 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 5, 2007.  The Veteran has appealed the initial rating assigned.

In October 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In a December 2011 rating decision, the AMC increased the rating for the Veteran's service-connected bilateral hearing loss to 20 percent, effective November 18, 2011.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issues as listed on the title page to reflect the staged ratings currently on appeal.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.





REMAND

An October 2009 VA treatment record documented an audiology consultation for the Veteran.  Audiological testing was performed by VA at that time, but the results of such testing are not in the claims file and must be obtained on remand.

Accordingly, the case is REMANDED for the following:

1.  Obtain the results of the Veteran's October 2009 audiogram from the VA Medical Center in Dallas, Texas.

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

